Title: To Thomas Jefferson from Edward Tiffin, 27 February 1805
From: Tiffin, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Chillicothe “Ohio” Feby 27th. 1805
                  
                  at the request of the General Assembly of this State, I herewith transmit to you the inclosed resolution. 
                  with great respect I have the honor to be. Sir your obt servt
                  
                     Edward Tiffin 
                     
                  
               